Name: 2004/925/EC: Council Decision of 22 December 2004 amending Decision 2004/197/CFSP establishing a mechanism to administer the financing of the common costs of the European Union operations having military or defence implications (ATHENA)
 Type: Decision
 Subject Matter: European construction;  management;  public finance and budget policy;  EU finance
 Date Published: 2006-06-07; 2004-12-31

 31.12.2004 EN Official Journal of the European Union L 395/68 COUNCIL DECISION of 22 December 2004 amending Decision 2004/197/CFSP establishing a mechanism to administer the financing of the common costs of the European Union operations having military or defence implications (ATHENA) (2004/925/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the European Union, and in particular Article 13(3) and Article 28(3) thereof, Whereas: (1) On 23 February 2004, the Council adopted Decision 2004/197/CFSP (1) which provides that its first review shall take place before the end of 2004. (2) When adopting Joint Action 2004/570/CFSP of 12 July 2004 on the EU military operation in Bosnia-Herzegovina (2), the Council noted the need to consider in the forthcoming review of ATHENA a number of issues. (3) Decision 2004/197/CFSP should therefore be amended, HAS DECIDED AS FOLLOWS: Article 1 Decision 2004/197/CFSP is hereby amended as follows: 1) In Article 14: (a) paragraph 2 shall be replaced by the following: 2. Furthermore, ATHENA shall bear the operational common costs listed in Annex II during the period from the approval of the Crisis Management Concept for the operation until the appointment of the operation commander. In particular circumstances, after the Political and Security Committee has been consulted, the Special Committee may modify the period during which these costs shall be borne by ATHENA.; (b) the following paragraphs shall be added: 6. The Special Committee may decide on a case-by-case basis that, in view of particular circumstances, certain incremental costs other than those listed in Annex IIIB shall be regarded as common costs for one given operation during its active phase. 7. The Council and the Special Committee shall be informed by the Member States, through the administrator, of cost-sharing arrangements in which they take part in the context of an EU operation.. 2) In Article 21(3), the following sentence shall be added: These proposals shall be deemed approved unless the Special Committee decides otherwise by 15 March.. 3) In Article 24(4), the following sentence shall be added: However, when the operation is planned to last more than six months, the balance of contributions shall be paid in half-yearly instalments. In such a case, the first instalment shall be paid within two months of the launching of the operation; the second instalment shall be paid by a deadline to be set by the Special Committee acting on a proposal from the administrator, taking into account operational needs. The Special Committee may depart from these provisions.. 4) In Article 28, the existing text shall be numbered and become paragraph 1, and the following paragraph shall be added: 2. When payment is late by no more than ten days, no interest shall be charged. When payment is late by more than ten days, interests shall be charged for the entire delay.. 5) In Article 29, the following paragraph shall be added: 6. The Special Committee may approve rules for the implementation of common expenditure which depart from paragraph 4.. 6) In Article 38, the following paragraph shall be added: 8. Each Member State participating in an operation shall provide information by 31 March each year to the administrator, where appropriate through the Operation Commander, on the incremental costs it has incurred for the operation during the previous financial year. This information shall be broken down to show the main items of expenditure. The administrator shall compile this information in order to provide the Special Committee with an overview of the incremental costs of the operation.. 7) In Annex II, the first subparagraph shall be replaced by the following: Incremental costs of transport and accommodation necessary for exploratory missions and preparations (in particular fact-finding missions and reconnaissance) by military forces with a view to a specific Union military operation.. Article 2 This Decision shall enter into force on 1 January 2005. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 December 2004 For the Council The President C. VEERMAN (1) OJ L 63, 28.2.2004, p. 68. (2) OJ L 252, 28.7.2004, p. 10.